Per Curiam.

The insured’s death did not occur in consequence of bodily injury effected solely through external, violent and accidental means. Mansbacher v. Prudential Ins. Co. (273 N. Y. 140) and Berkowitz v. New York Life Ins. Co. (256 App. Div. 324) are not here controlling, as in those cases the causes were trivial and were followed by some unforeseen, unexpected, extraordinary, and unlooked-for mishap. Here, however, death ensued as the result of postoperative pulmonary *760embolism. In such event, the cause was neither trivial nor the result unforeseen.
The judgment should be reversed, with $30 costs, and complaint dismissed on the merits, with costs.
Concur — Fraukenthaueb, Shieutag and Noouau, JJ.
Judgment reversed, etc.